Citation Nr: 1303136	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  07-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, to include as due to diabetes mellitus.

4.  Entitlement to service connection for headaches, to include as due to diabetes mellitus.


REPRESENTATION

Veteran represented by:	William C. Herren, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2009, the Veteran, his spouse, and his daughter testified at a video conference hearing held before a Veterans Law Judge.  A copy of the transcript is of record.  

In June 2009 and June 2010 decisions, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review, and in September 2011, the Board denied the claims on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

By order dated May 2012, the Court granted a Joint Motion for Remand, vacated the September 2011 Board decision, and remanded the case for compliance with the terms of the joint motion.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office (RO).


REMAND

In June 2012, the Veteran was informed that the Veterans Law Judge who conducted the March 2009 video conference hearing is no longer available to consider the appeal (retirement) as an individual member of the Board, and thus was offered the opportunity to have another hearing before a member of the Board.  

In a July 2012 statement, the Veteran's representative indicated the Veteran's request for a Board hearing by video conference.  As such, this matter is remanded for the Veteran to be scheduled for the next available video conference hearing held before a Veterans Law Judge.   

It appears a delay was caused by the Veteran's attorney request for more documents from the Board in September 2012. 

Accordingly, the case is REMANDED for the following action:
	
Schedule the Veteran for a video conference hearing held before a Veterans Law Judge, in the order that the request was received.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





